Citation Nr: 0733265	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  98-05 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a major depressive 
disorder, currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran had active service from April 1985 to July 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1997 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which in pertinent part, continued 
separate 10 percent evaluations for service connected 
hypertension and depression.

The Board remanded the issues for additional development in 
September 2000.   In a February 2005 rating decision, the RO 
increased the evaluation for service connected psychiatric 
disability to 70 percent, effective February 3, 1997.  The 10 
percent evaluation for hypertension has continued to the 
present. 

In August 2005, the Board remanded the issues again for 
development.  The case has since returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected hypertension requires 
medication for control, but is not manifested by diastolic 
pressure predominantly 110 or more; or systolic pressure 
predominantly 200 or more.  

2.  The veteran's service-connected major depressive disorder 
is manifested by no more than occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as depression, irritability, nightmares, and 
difficulty in adapting to stressful circumstances.  It is not 
manifested by total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

3.  The veteran has not submitted evidence tending to show 
that his service- hypertension and/or connected major 
depressive disorder require frequent hospitalization, are 
unusual, or cause marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 
(2007).

2.  The criteria for an evaluation in excess of 70 percent 
for service-connected major depressive disorder are not met.  
38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9434 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated in November 2004 and February 2006, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate the increased rating claims, 
information and evidence that VA would seek to provide, 
information and evidence that the veteran was expected to 
provide, and instructed the veteran to submit any evidence in 
his possession that pertained to the claim.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records, records from the Social Security 
Administration (SSA), VA medical evidence, Vocational 
Rehabilitation folder, and private medical evidence have been 
associated with the claims folder.   All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claim.  
The duties to notify and assist have been met.

In light of the Board's denial of the veteran's increased 
rating claims, no disability ratings or effective dates will 
be assigned,  so there can be no possibility of any prejudice 
to the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2007) (harmless error).


II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

a.  Increased Rating Claim for Hypertension

The veteran has been in receipt of a 10 percent evaluation 
under Diagnostic Code 7101 for service-connected hypertension 
since July 12, 1994.  Under Diagnostic Code 7101, a 10 
percent evaluation is warranted where diastolic pressure is 
predominantly 100 or more, or systolic pressure is 
predominantly 160 or more, and a minimum of 10 percent is 
also assigned when continuous medication is shown necessary 
for the control of hypertension and there is a history of 
diastolic blood pressure of predominantly 100 or more.  A 20 
percent evaluation requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more.  Where there is a diastolic pressure of 
predominantly 120 or more, a 40 percent evaluation will be 
assigned.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 note (1) (2007).

On review, the Board finds that the veteran is not entitled 
to an evaluation in excess of 10 percent for his service- 
connected hypertension.  While the veteran's hypertension 
requires medication for control, it is not manifested by 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  The Board has reviewed 
all evidence of record, to include all VA and private medical 
evidence, and of the numerous blood pressure readings during 
the appeal period, the highest diastolic reading was 98 noted 
on a December 2000 VA treatment record, and the highest 
systolic reading was 146 noted on a February 2000 VA 
treatment record.  

As there is no evidence of diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more, 
the Board finds that the objective evidence of record does 
not support the assignment of a 20 percent evaluation for 
hypertension under Diagnostic Code 7101.  Accordingly, the 
Board finds that an evaluation in excess of 10 percent for 
hypertension is not warranted.  

b.  Increased Rating Claim for Psychiatric Disability

The veteran has been in receipt of a 70 percent evaluation 
for major depressive disorder since February 3, 1997, 
pursuant to Diagnostic Code 9434.  38 C.F.R. § 4.130 (2007).  
Under such code, a 70 percent evaluation is warranted when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation, the maximum allowable, is warranted 
when there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  

Treatment records dated from 1997 to 2000 from Dr. Derbes 
reflect that the veteran had problems with depression.  On 
examinations, the veteran was generally neatly dressed, open, 
and friendly.  His mood was described as frustrated and his 
affect was generally appropriate.  His thought processes were 
clear, logical, and coherent.  There was no evidence of 
looseness of association or tangential thinking.  There was 
no evidence delusions, hallucinations, or suicidal and/or 
homicidal ideations.  Every day activities and social 
situations were noted as good.  Insight as to his present 
medical condition was adequate.  

The evidence reflects that the veteran was seen in May 1997 
by a private physician, Dr. Renick.  The veteran reported 
that he was very depressed, suicidal, and very agitated with 
constant crying.  He also reported sleeping difficulties.  On 
examination, there was evidence of good recent memory, but 
difficulty with concentration and immediate recall was noted, 
and appeared to be the result of a depressed affect.  
Diagnosis was major depressive disorder, and a GAF score of 
42/48 was assigned.  The veteran was seen for follow-up 
visits in June 1997, July 1997, and April 1998.

In January 2002, the veteran had a follow up visit at the VA 
mental health clinic at the Panama City Community Based 
Outpatient Clinic.  He was alert, cooperative, and oriented.  
His attention was good, and his mood was depressed, 
irritable, angry, and anxious.  His thinking was rational and 
coherent.  The veteran denied any homicidal ideations, 
suicidal ideations, and involuntary movements.  A GAF score 
of 50 was assigned.   

On November 2004 VA examination, the veteran complained of a 
depressed mood, markedly diminished interest in activities, 
insomnia, loss of energy, feelings of worthlessness, and 
diminished ability to concentrate.  On examination, he was 
alert and oriented.  His affect was flat and his mood was 
described as dysphoric with underlying anger and frustration.  
Speech was of normal rate and volume.  His thought content 
and processes were within normal limits.  There was no 
evidence of delusions or hallucinations.  The veteran 
maintained good eye contact throughout the appointment.  
There was no evidence of inappropriate behavior.  The veteran 
denied suicidal and homicidal ideation.  Diagnosis was major 
depressive disorder, recurrent, severe, without psychotic 
features, chronic with inter-episode recovery.  GAF score was 
50.  The examiner indicated that the veteran's symptoms of 
depression apparently had progressed likely due to his lack 
of treatment and declining physical health.  

In December 2004, the veteran reported to his VA mental 
health appointment at the Panama City Community Based 
Outpatient Clinic.  He was adequately dressed and groomed in 
a self-propelled wheelchair.  He complained of having mood 
swings, and feeling irritable and sad most of the time.  He 
was cooperative with the examiner, and was oriented as to 
time, place, and situation.  The rate and volume of his 
speech were normal.  There was no evidence of agitation or 
retardation.  His affect and mood were described as irritable 
and depressed.  His thought processes were logical and goal 
directed.  There was no evidence of delusions, or suicidal or 
homicidal ideations.  Axis I diagnosis was major depressive 
disorder and dysthymia.  

On review of the evidence of record, the Board finds that an 
evaluation in excess of 70 percent for veteran's service-
connected psychiatric disability is not warranted.   In this 
regard, there is no evidence showing that the veteran's major 
depressive disorder is manifested by gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, as required for a higher disability rating of 100 
percent under Diagnostic Code 9434.  38 C.F.R. § 4.130. 

Rather, the evidence reflects that the veteran's major 
depressive disorder is manifested by no more than 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as depression, 
irritability, nightmares, and difficulty in adapting to 
stressful circumstances, as contemplated by a 70 percent 
disability rating under Diagnostic Code 9434.  38 C.F.R. 
§ 4.130.  

The medical evidence shows that while the veteran had some 
difficulty concentrating in 1997, subsequent medical evidence 
reflects that his thought processes have been consistently 
logical and goal-directed.  The veteran's behavior has been 
described as appropriate, with no evidence of agitation or 
retardation.  He has presented to his medical appointments 
adequately dressed and groomed. There is no evidence of 
persistent delusions or hallucinations.  He is oriented as to 
time, place, and person; and there is no objective evidence 
of memory loss.  

The Board acknowledges that the veteran's GAF scores ranged 
from 42 at the beginning of the appeal period, to 50, more 
recently in 2004.  Although such scores denote serious 
symptoms, they do not by themselves, show that the veteran 
has total occupational and social impairment to warrant a 100 
percent evaluation, the maximum allowable under Diagnostic 
Code 9434.  

The Board acknowledges that the veteran has been deemed 
disabled by the SSA since August 1995.  However, the SSA 
awarded those disability benefits on account of the veteran's 
back disability.  The SSA's award does not show that the 
veteran's psychiatric disability is manifested by total 
occupational and social impairment, so as to warrant a 100 
percent evaluation under Diagnostic Code 9434.

In sum, the veteran's major depressive disorder is not 
manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Thus, 
the Board finds that the veteran's disability picture does 
not more nearly approximate the criteria for a 100 percent 
evaluation.  Consequently, an evaluation for major depressive 
disorder in excess of 70 percent is not warranted.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2007).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, there is 
no evidence that the veteran is frequently hospitalized for 
his major depressive disorder and/or hypertension.  Finally, 
there is indication that such disabilities have a marked 
interference with employment beyond that contemplated within 
the schedular standards.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).

The preponderance of the evidence is against the veteran's 
increased rating claims for service-connected major 
depressive disorder and hypertension.  As such, there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the appellant; the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.  

Entitlement to an evaluation in excess of 70 percent for 
major depressive disorder is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


